Exhibit 10.05
Description of Annual Incentive Bonus Plan for Fiscal 2011
On May 26, 2010, the Board approved the Company’s incentive bonus plan for
fiscal 2011. The plan provides its executive officers with the opportunity to
earn quarterly cash bonuses based upon the achievement of pre-established
performance goals. Bonus opportunities will be based on achievement of quarterly
targets. 50% of the quarterly payouts (if any) will be held back and will not be
payable until after the fiscal year end. In addition, payout levels not achieved
based on quarterly results will be subject to an annual catch-up if the annual
payout level is greater than the cumulative quarterly payouts. Performance goals
under the plan will be: quarterly revenue, earnings per share, operating profit
(as a percentage of sales), and return on invested capital targets at the
Company level; and quarterly revenue, operating profit (as a percentage of
sales), profit after interest (as a percentage of sales), inventory turnover and
other business-specific business unit targets at the business unit level for
certain executives. The plan allows awards to provide for different metrics,
target levels and weightings for different executives.
Under the incentive bonus plan, target award opportunities are set at various
percentages of base salary, which will be: 150% of base salary in the case of
the Chief Executive Officer; 125% of base salary in the case of the Chief
Financial Officer; and between 60% and 80% of base salary in the cases of other
officers. Actual payout opportunities for each bonus component will range from a
threshold of 50% of target to a maximum of 300% of target (200% in the cases of
the CEO and CFO) based on achievement of the performance measures. If the
Company or business unit fails to achieve the threshold level for any
performance measure, no payout is awarded for that measure. For purposes of
determining achievement of award opportunities, the incentive bonus plan uses
adjusted, non-GAAP measures.

 

